Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
Applicant’s amendment received August 31, 2017 overcomes the rejection of 
April 10, 2017.  The rejection under 35 USC 112 is withdrawn by the examiner.
 
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 

Drawings:
The drawings do not meet the requirements of 37 CFR 1.152 for the reasons set forth below:
 
The lines are not uniformly thick and well defined, clean, durable and black.  37 CFR 1.84(l). The amended figures have pixelated and jagged lines (see examples noted on reproduction 1.5 below).
 
    PNG
    media_image1.png
    238
    808
    media_image1.png
    Greyscale
 
If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.
 
CORRECTED REPLACEMENT DRAWING SHEETS ARE REQUIRED IN REPLY TO THE OFFICE ACTION TO AVOID ABANDONMENT OF THE APPLICATION.
 
Any amended replacement drawings sheets must include the following per 37 CFR 1.21d:
 
All of the figures appearing on the immediate prior version of the sheet, even if only one figure is to be amended.
The label of “Replacement Sheet” must read in the page header per 37 CFR 1.84c.
An explanation of all changes to the drawings in either the drawing amendments or remarks of the amendment paper.
  
It is strongly suggested that applicant submit a complete set of drawings with all figures present so that correct figures are included in the printed patent.
 When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
Examiners Note on Replacement Drawings Submission: The applicant is advised to take care to submit the cleanest and clearest set of replacement drawings possible to avoid delays in prosecution due to drawing quality issues. It is common to unknowingly create significant quality issues in one or all of the figures during the editing process of a PDF or digital file by generating or saving the amended figures incorrectly. Please see the following guidelines provided by the office, at the link below, to aid in the proper formatting and submission of replacement drawings. 
(https://www.uspto.gov/patents/apply/applying-online/efs-web-pdf-guidelines)


Conclusion and Contact Information
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at calvin.vansant@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
     https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources

·     Facsimile to the USPTO's Official Fax Number (571-273-8300)

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

/CALVIN E VANSANT/Primary Examiner, Art Unit 2915